BEEZER, Circuit Judge,
dissenting:
The question we consider is whether Congress constitutionally may subject a person to criminal penalties for employing a minor to engage in sexually explicit conduct in a film intended for distribution in commerce, see 18 U.S.C. § 2251(a), regardless of whether that person made a “reasonable mistake” about the minor’s age. The touchstone for our inquiry is New York v. Ferber, 458 U.S. 747, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982). Pursuant to the Supreme Court’s teaching in Ferber, I would weigh the government’s interest in protecting children from sexual exploitation against the possibility of inhibiting expression protected by the first amendment. In my opinion, the balance tips sharply in favor of upholding section 2251(a) as written. Protecting children from sexual exploitation is a compelling government interest, and the statute does not pose a substantial threat of inhibiting protected expression. As a result, the first amendment does not require us to judicially interpose a reasonable mistake defense to section 2251(a).
I
The law making child pornography a federal crime was the Protection of Children Against Sexual Exploitation Act of 1977, Pub.L. No. 95-225, 92 Stat. 7. The Senate report described what the law was meant to deter: depictions of children “in couplings with their peers of the same and opposite sex, or with adult men and women. The activities featured range from lewd poses to ... rape, incest and sadomasochism.” S.Rep. No. 95-438 (1977) (describing pornographic magazines), reprinted in 1978 U.S.C.C.A.N. 40, 43.
In amending this law, by means of the Child Protection Act of 1984, Congress found that “thousands of children” are exploited in child pornography, “including large numbers of runaway and homeless youth.” Pub.L. 98-292 § 2, 98 Stat. 204. Congress concluded that “the use of children as subjects of pornographic materials is harmful to the physiological, emotional, and mental health of the individual child and to society.” Id.
Congress intended to protect children like Traci Lords, who try to pass as adults to appear in pornography. Such children are in grave danger of sacrificing their physiological, emotional, and mental health —more in danger insofar as they have begun to accept the sordid world of child pornography as a way of life. These children are inexperienced and uneducated; most important, they lack the foresight we attribute only to adults. Congress has chosen to protect such children against their own immaturity, against the unreasoned, desperate choices children are wont to make.
Section 2251(a) is the strongest protection for such children. It puts the burden on producers of pornography to establish that their subjects are not minors. In particular, the statute does not allow a minor’s guile to create a “reasonable mistake” excuse; pornographers must take whatever steps are necessary to establish the age of the subjects they depict — or they must employ different subjects.
II
The Court in Ferber left no doubt about the government interest at stake in a case like ours: “The prevention of sexual exploi*545tation and abuse of children constitutes a government objective of surpassing importance.” 458 U.S. at 757, 102 S.Ct. at 3354. The Court also provided the measure for the first amendment concern in this case. If section 2251(a) implicates the first amendment, the statute must do so otherwise than by a direct effect on child pornography: the statute must inhibit protected speech. As the Court declared in Ferber, while the prevention of sexual exploitation of children is of “surpassing importance,” 458 U.S. at 757, 102 S.Ct. at 3355, child pornography itself is not protected by the first amendment. Id, at 765, 102 S.Ct. at 3358.
Child pornography is not even pure speech. In Ferber the Court compared production and sale of child pornography with activities “which have previously been categorized as involving conduct plus speech.” Id. at 772, 102 S.Ct. at 3362. The Court observed that in a previous case, Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973), the Court had “examined a regulation involving ... an area not considered ‘pure speech,’ and thus it was unnecessary to consider the proper overbreadth test when a law arguably reaches traditional forms of expression such as books and films.” Ferber, 458 U.S. at 771, 102 S.Ct. at 3362. The Court next linked what was “intimated” in Broadrick with the question posed “squarely” in Ferber:
As we intimated in Broadrick, the requirement of substantial overbreadth extended “at the very least” to cases involving conduct plus speech. This case, which poses the question squarely, convinces us that the rationale of Broadrick is sound and should be applied in the present context involving the harmful employment of children to make sexually explicit materials for distribution.

Id.

Child pornography falls into the category of “conduct plus speech”: the conduct is “the harmful employment of children to make sexually explicit materials”; the speech is “for distribution.” This helps explain why, as one critic put it, “The Court has offered particularly skimpy protection for sexually explicit materials in cases where such materials involved children....” Tribe, American Constitutional Law 914 (2d ed. 1988). A child pornography law is akin to a child labor law: both are concerned with the conduct through which a product is made, not with what the product is or the product’s effect on consumers. See id. at 915. Accordingly, “Ferber seems to signal a heightened sensitivity on the Court’s part to the harms that pornographic activity can inflict upon participants.” Id. (original emphasis).
This heightened sensitivity corresponds with greater tolerance for any chilling effect caused by laws against child pornography. In Ferber the Court was concerned with an overbroad statute. The Court acknowledged that such a statute may have “the potential to repeatedly chill the exercise of expressive activity.” Id. at 772, 102 S.Ct. at 3362. Yet, in the context of child pornography, the Court applied the relaxed overbreadth standard of Broadrick v. Oklahoma: “ ‘particularly where conduct and not merely speech is involved, we believe that the overbreadth of a statute must not only be real, but substantial as well, judged in relation to the statute’s plainly legitimate sweep.’” Ferber, 458 U.S. at 770, 102 S.Ct. at 3361 (quoting Broadrick, 413 U.S. at 615, 93 S.Ct. at 2917). The Court noted that “ ‘only substantially overbroad laws set up the kind and degree of chill that is judicially cognizable.’” Id. 458 U.S. at 772 n. 27, 102 S.Ct. at 3362 n. 27 (quoting Note, The First Amendment Overbreadth Doctrine, 83 Harv.L.Rev. 844, 859 (1970)).
As the Court indicated in Ferber, government “has somewhat more freedom in proscribing works which portray sexual acts ... by children.” 458 U.S. at 753, 102 S.Ct. at 3352. Weighing the government interest in protecting children against a possibility of inhibiting expression, the Court struck a balance in favor of children. Pursuant to Ferber, laws against child pornography violate the first amendment only when they pose a substantial threat of chilling protected expression.
*546III
The expression said to be threatened in this case consists mainly of pornography depicting adults — adult pornography. Section 2251(a) does not pose a substantial threat of chilling such expression.
A
In most prosecutions of child pornography the subject unmistakably is a child. As the House said in reporting on the Child Protection Act of 1984, “The prosecution for distribution [is] most often based solely on the pornography which is the subject of the offense; the children cannot be located. Based on the pictures alone, the prosecution must show that the child is under the [statutory age of majority].” H.R.Rep. No. 98-536 (1984), reprinted in 1984 U.S.C.C. A.N. 492, 494. Because most prosecutions involve subjects who are unmistakably children, producers of pornography are unlikely to be prosecuted for hiring someone who, though appearing youthful, is not unmistakably a child. This prosecution for hiring Traci Lord is unusual; I would not extrapolate from such a case. Producers of adult pornography, knowing that prosecutions like this one are rare, will not be inhibited from hiring youthful-looking subjects who are not unmistakably children.
Instead, producers will act on their profit motive. Pornography is lucrative. See S.Rep. No. 95-438 (1977) (child pornography involves “vast potential profits”), reprinted in 1978 U.S.C.C.A.N. 40, 43. High demand creates a powerful incentive for producers to sell pornography featuring youthful-looking subjects. Employing such subjects, profit-minded producers will not be inhibited by the slim chance of prosecution. Compare Ferber, 458 U.S. at 772, 102 S.Ct. at 3362 (discussing “economic incentive” of bookseller).
B
The main reason producers of adult pornography will not be inhibited inheres in the statute itself. The key to liability under section 2251(a) is the subject’s age. By establishing that his subject is an adult, a producer of pornographic materials readily may immunize himself from criminal prosecution.
Age, a chronological fact, is as close to a certainty as we ever encounter. The pornographer acts at his peril if he fails to complete an accurate investigation of the age of subjects he employs to produce sexually explicit materials. An accurate investigation could be based on reputation, firsthand testimony, and especially, documents.
Documents establish age. While documents may be counterfeited, the originals exist somewhere. It would be simple for a pornographer to write his subject’s birthplace for a certified copy of the subject’s birth certificate. A pornographer might even go see the original himself. By obtaining proof in this fashion, a pornographer could eliminate all doubt about the subject’s age.
In light of a pornographer’s access to original documents, I reject the notion that a pornographer can never be absolutely sure his subject is not a minor. Inability to rely on documents is an epistemological smoke screen; this court should clear the haze. Recently, when a contract’s language was unambiguous, we criticized an approach that calls for skepticism about a party’s ability to fix the meaning of words in documents. See Trident Center v. Connecticut General Life Ins., 847 F.2d 564 (9th Cir.1988). Now, when pofnographers have ready access to original documents, we should not become skeptical about someone’s ability to authenticate those documents.
If documents did not exist, the pornographer still would be safe. The government scarcely has more access to original documents than a pornographer. Yet to prevail in a criminal case under section 2251(a), the government must prove beyond a reasonable doubt that the subject of pornography is a minor. Absence of original documents would be enough to raise a reasonable doubt. In such a case the pornographer need not even establish that his subject is an adult; he need only ensure that a reasonable doubt remains about the subject’s age.
*547C
Section 2251(a) rarely will be used to prosecute a would-be producer of adult pornography, and any chilling effect would be mitigated by the producer’s economic motive. Most important, a producer may insulate himself from liability by consulting original sources to establish his subject’s age. Section 2251(a) does not pose a substantial threat of chilling protected expression. As a result, the first amendment does not call for a reasonable mistake defense to section 2251(a).
IV
Smith v. California, 361 U.S. 147, 80 S.Ct. 215, 4 L.Ed.2d 205 (1959), does not indicate, much less compel, such a defense. In Smith the Court held that a distributor could not be strictly liable for possessing obscene material. The issue was knowledge of the nature of the material; as the Court suggested in Ferber, citing Smith, criminal liability for child pornography similarly requires scienter as to the nature of the material. Ferber, 458 U.S. at 765, 102 S.Ct. at 3358. The focus of our case, though, is knowledge that a minor is employed, not knowledge of the nature of pornography. Stemming from this basic difference, three factors distinguish this case from Smith.
First, in Smith the ordinance aimed at obscene matter, which is speech. The public interest was limited to any adverse impact of such speech on voluntary viewers. Here the statute aims at child pornography, which is conduct plus speech. In Ferber the Court stressed the compelling public interest regarding conduct — the conduct of children as subjects of pornography. Acknowledging that laws against child pornography run the risk of censorship, the Court compared such laws with laws against obscenity. The Court concluded, “[W]e are persuaded that the States are entitled to greater leeway in the regulation of pornographic depictions of children.” Ferber, 458 U.S. at 756, 102 S.Ct. at 3354. In Ferber, as in this case, the government’s greater leeway requires that any chilling effect be substantial for the statute to violate the first amendment.
Second, in Smith liability hinged on whether material was obscene, a difficult element to define. A producer of material verging on obscene would be hard-pressed to draw the line between the obscene and non-obscene; to be safe, he might avoid much expression on the non-obscene side of the line. In this case, liability rests on the age of the subject, a readily ascertainable fact. A producer of pornography may clear up all doubt about the age of his subject. Hence a pornographer employing adults will not be inhibited from hiring subjects who verge on being minors.
Third, in Smith the defendant was a distributor; here the defendants are producers. A distributor is not in position to know the nature of expressive material, or the age of its subject. A producer is in perfect position to establish the age of his subject; he may ask the subject directly where to obtain documents verifying the subject’s age. Having established that his subject is an adult, a producer has no reason to be inhibited from writing the script and directing the actions of his adult performer or from creating expression in the form of adult pornography.
V
Section 2251(a), which serves a government interest of the utmost importance, does not pose a substantial threat of inhibiting protected expression. The statute as written is constitutional; the first amendment does not call for a reasonable mistake defense. As a practical matter, such a defense offers little benefit at great cost. Finally, for the reasons stated by the district court, section 2251(a) does not violate due process. See U.S. v. Kantor, 677 F.Supp. 1421, 1426-28 (C.D.Cal.1987). I would uphold the statute as written.